DETAILED ACTION

This Office Action is in response to Applicants Application filed on June 26, 2020.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the related application in paragraph 001 needs to be updated.  
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,735,997. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed US Patent No. 10,735,997.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Senarath et al (hereinafter, “Senarath”, U.S. Pub. No 2018/0132138).
As per claim 1, Senarath discloses a method, comprising:
based on the receiving the resource request, data representative of a requested resource, facilitating, by the software-defined network equipment comprising a processor, sending the resource request data representative of the resource request to a network access slice layer (abstract, and paragraphs 0069-0071; Senarath discloses receiving a request for a selected network slice);
in response to the sending, facilitating, by a software-defined network equipment (i.e. mobile network operator) a resource allocation to fulfill the resource request from a 
based on resource availability data representative of an availability of the requested resource (paragraph 0104; Senarath discloses checking to see if request for the service is avaiable according to the service level agreement), facilitating, by the software-defined network equipment, receiving, from an intelligent resource management function, connection data representative of a physical connection to a network transceiver (paragraph 0105; Senarath discloses receiving a request for a selected network slice to fulfill the request).
As per claim 2, Senarath further discloses comprising:
facilitating, by the software-defined network equipment, receiving, from a radio controller function, the resource availability data (paragraphs 0104).
As per claim 3, Senarath further discloses comprising:
facilitating, by the software-defined network equipment, receiving, from the intelligent resource management function, allocation data representative of an allocation associated with the requested resource (paragraph 0104)
As per claim 4, Senarath discloses:
wherein the requested resource is a bandwidth to be allocated to the service application based on a policy associated with a hosting layer (paragraphs (paragraphs 0109-0110).
As per claim 5, Senarath further discloses comprising:
based on a service level agreement associated with a hosting layer, allocating, by the software-defined network equipment, the requested resource to the service application (paragraph 0104).
 6, Senarath discloses:
wherein the service application is a first service application, and wherein allocating the requested resource comprises removing the requested resource from being utilized by a second service application being serviced by a wireless fidelity device associated with a network enhancing layer (paragraphs 0104 and 0140).
As per claim 7, Senarath discloses:
wherein the service level agreement is a first service level agreement, wherein the service application is a first service application (paragraph 0104), and wherein allocating the requested resource comprises reducing a utilization of a resource, from a first value to a second value different from the first value (paragraph 0105), in response to a resource usage of a second service application being determined to be at a capacity based on a second service level agreement associated with a wireless fidelity device of a network enhancing layer (paragraphs 0104 and 0140).
As per claim 8, Senarath discloses a system, comprising: 
a processor (paragraph 0206); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (paragraphs 0208 and 0221), comprising:
in response to receiving first resource request data representative of a resource request associated with a network service enabled via a network, sending second resource request data, associated with the first resource request data, to an access slice layer of the network (abstract, and paragraphs 0069-0071; Senarath discloses receiving a request for a selected network slice); 
receiving physical connection data representative of a physical connection to a network transceiver (paragraph 0207); and
in response to sending the second resource request data and receiving the physical connection data, facilitating a resource allocation, of a resource, based on the resource request for the network service (abstract, and paragraphs 0069-0071; Senarath discloses receiving a request for a selected network slice to fulfill the request).
As per claim 9, Senarath discloses wherein the operations further comprise:
tunneling the resource of an enhancing layer of the wireless network, via a hosting layer of the wireless network, to fulfill the resource request for the network service (paragraphs 0069-0071 and 0136). 
As per claim 10, Senarath discloses:
tunneling the resource of an enhancing layer of the network, via a hosting layer of the network, to fulfill the resource request for the network service (paragraphs 0069-0071 and 0136).
As per claim 11, Senarath discloses:
wherein the resource comprises a bandwidth of a wireless fidelity device accessed via a tunneling procedure (paragraphs 0104 and 0140).
As per claim 12, Senarath discloses:
wherein the network service is a first network service, and wherein facilitating the resource allocation comprises removing the resource from a second network service to be utilized by the first network service (abstract and paragraphs 0103-0105 and 0127).
As per claim 13
based on a priority value associated with the network service, removing the resource (abstract and paragraphs 0103-0105 and 0127)
As per claim 14, Senarath discloses wherein the operations further comprise:
aggregating resources into a communication resource pool to be utilized by a software-defined network of devices (abstract and paragraphs 0103-0105 and 0127).
As per claim 15, Senarath discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
in response to receiving resource request data representative of a resource request associated with a network service, facilitating sending the resource request data to an access layer (abstract, and paragraphs 0069-0071; Senarath discloses receiving a request for a selected network slice); 
receiving connection data representative of a physical connection to a network transceiver (paragraph 0207); and
in response to facilitating the sending of the resource request data to the access layer and based on the receiving of the connection data, facilitating a resource allocation, of a resource, to fulfill the resource request for the network service (abstract, and paragraphs 0069-0071; Senarath discloses receiving a request for a selected network slice to fulfill the request).
As per claim 16, Senarath discloses:
wherein facilitating the resource allocation comprises decreasing a utilization of the resource (abstract and paragraphs 0103-0105 and 0127).
As per claim 17
wherein the facilitating the resource allocation comprises terminating a utilization of the resource (abstract and paragraphs 0103-0105 and 0127).
As per claim 18, Senarath discloses wherein the utilization of the resource is a first utilization of the resource, and wherein the operations further comprise:
in response to terminating the first utilization of the resource, facilitating a second utilization of the resource for the network service (abstract and paragraphs 0103-0105 and 0127).
As per claim 19, Senarath discloses:
wherein the resource is an amount of bandwidth to be allocated to the network service based on a policy associated with a hosting layer (paragraphs (paragraphs 0109-0110).
As per claim 20, Senarath discloses wherein the operations further comprise:
based on a service level agreement associated with a hosting layer, allocating the resource to the network service (paragraphs (paragraphs 0109-0110).

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
July 29, 2021